 1
 2
 3
 4
 5
 6
 7
 8
                             UNITED STATES DISTRICT COURT
 9
10                        CENTRAL DISTRICT OF CALIFORNIA

11
     James Imhoff, et al.,                      Case No. 2:19-cv-01841-JLS-DFM
12
                   Plaintiffs,                  JUDGMENT
13
14          v.
                                                Judge: The Hon. Josephine L. Staton
15   California Teachers Association, et al.,
16                        Defendants.
17
18
19
20
21
22
23
24
25
26
27
28
 1                                         JUDGMENT
 2         Pursuant to the Court’s July 1, 2019 Order Granting Defendants’ Motion to
 3   Dismiss (Doc. 30),
 4         IT IS HEREBY ADJUDGED that Plaintiffs’ claims are dismissed with
 5   prejudice, and JUDGMENT IS HEREBY ENTERED in favor of Defendants
 6   California Teachers Association and Colusa Educators Association, and against
 7   Plaintiffs James Imhoff and Lucille Imhoff.
 8
 9   DATED:      July 05, 2019
10
11
                                           JOSEPHINE L. STATON
12                                         UNITED STATES DISTRICT JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               1
